DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/18/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. A copy of EP 2773393 has not been provided. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the delivery conduit that is structurally coupled to the drainage conduit (claim 8) and the delivery conduit concentrically arranged around the drainage conduit (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, ln. 2 should read ---one of an[[d]] end cap and a clip.---
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-8, 10, 13, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard et al. (Pub. No.: US 2002/0150720 A1).
	Regarding claim 1, Howard discloses (fig. 1a-2a, 5a) a wound irrigation system (irrigation system 56 of wound dressing system 50) comprising a delivery conduit (562) with a proximal end (see portion near hub 568, fig. 1a-1b) and a closed distal end (¶ 0062, ln. 1) separated by a medial portion to define an irrigation fluid flowpath thereby (see fig. 1a-1d), the medial portion defining a plurality of apertures (5622) extending along a length and through a wall thereof (see fig. 5a) such that at least a majority of an irrigation fluid that is introduced within the delivery conduit at its proximal end is placed in fluid communication with a wound bed through the medial portion (¶ 0034, ln. 12-20). 
	Regarding claim 2, Howard discloses at least one fitting configured to be secured to the delivery conduit (connector 564, ¶ 0042, ln. 1-6). 
	 Regarding claim 3, Howard discloses wherein the closed distal end is created by at least one of an end cap (¶ 0062, ln. 1-2) and a clip.
	Regarding claim 4, Howard discloses wherein the at least one fitting comprises a female connector and a male fitting fluidly secured to the delivery conduit proximal end (¶ 0042, ln. 1-13).
	Regarding claim 5, Howard discloses (fig. 4) a drainage conduit (see conduits connected to vacuum system 64) for removal of fluid from the wound bed (¶ 0064, ln. 1-3), the drainage conduit comprising a proximal end, a distal end and a medial portion to define a fluid removal pathway thereby (see fig. 4). 
	Regarding claim 6, Howard discloses that the drainage conduit can have a configuration that is the same as the delivery conduit (¶ 0064, ln. 6-8) and that the delivery conduit may be devoid of any apertures formed through the wall thereof (e.g., 
	Regarding claim 7, Howard discloses (fig. 4) wherein the delivery conduit is structurally decoupled from the drainage conduit (see fig. 4).
	Regarding claim 8, Howard discloses (fig. 6) wherein the delivery conduit is structurally coupled to the drainage conduit (¶ 0064, ln. 3-4). 
	Regarding claim 10, Howard discloses (fig. 2a-2b) a sponge (reservoir layer 58) that defines a channel such that upon assembly of the delivery conduit and the sponge, at least some of the medial portion is situated within the channel (see fig. 2a-2b). 
	Regarding claim 13, Howard discloses (fig. 1a-2a, 4, 5a) a wound irrigation system treatment system (wound dressing system 50) comprising:
	A negative pressure wound therapy device comprising an irrigation fluid delivery source (¶ 0069, ln. 1-6) and an excess moisture removal source (vacuum system 64, ¶ 0064);
	A delivery conduit (562) with a proximal end (see portion near hub 568, fig. 1a-1b) and a closed distal end (¶ 0062, ln. 1) separated by a medial portion to define an irrigation fluid flowpath thereby (see fig. 1a-1d), the medial portion defining a plurality of apertures (5622) extending along a length and through a wall thereof (see fig. 5a) such that at least a majority of an irrigation fluid that is introduced from the negative pressure wound therapy device to the proximal end is placed in fluid communication with a 
	A drainage conduit (see conduits connected to vacuum system 64) placed in fluid communication with the excess moisture removal source (see fig. 4, ¶ 0064, ln. 1-3), the drainage conduit defining a proximal end, a distal end and a medial portion to define a fluid removal pathway thereby (see fig. 4).
	Regarding claim 15, Howard discloses (fig. 1a-2a, 5a) a method of using a wound irrigation system (irrigation system 56 of wound dressing system 50) comprising:
	Configuring tubing to comprise a delivery conduit (562) that defines a proximal end (see portion near hub 568, fig. 1a-1b) and a closed distal end (¶ 0062, ln. 1) separated by a medial portion to define an irrigation fluid flowpath thereby (see fig. 1a-1d), the medial portion defining a plurality of apertures (5622) extending along a length and through a wall thereof (see fig. 5a); 
	And arranging the tubing such that upon placement of the tubing in fluid communication with a wound bed of a user, the introduction of irrigation fluid into the proximal end of the delivery conduit causes at least a majority of the irrigation fluid to flow to the wound bed through the medial portion (¶ 0034, ln. 12-20, ¶ 0068, ln. 1-6, ¶ 0069, ln. 1-6). 
	Regarding claim 17, Howard discloses (fig. 1a-1d) configuring the delivery conduit to be placeable in fluid communication with a negative pressure wound therapy device that comprises an irrigation fluid delivery source (¶ 0069, ln. 1-6) such that upon fluid connection thereto and operation thereof, the negative pressure wound therapy device and the fluid conduit cooperate to introduce irrigation fluid to the wound bed (¶ 0069, ln. 1-6). 
claim 18, Howard discloses (fig. 4) configuring the tubing to comprise a drainage conduit (see conduits connected to vacuum system 64) to be placed in fluid communication with the negative pressure wound therapy device (see vacuum system 64, fig. 4) such that upon fluid connection thereto and operation thereof, the negative pressure wound therapy device and the drainage conduit cooperate to remove excess fluid from the wound bed (see fig. 4, ¶ 0064, ln. 1-3).

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercer et al. (Pub. No.: US 2018/0214315 A1).
	Regarding claim 12, Mercer discloses (fig. 1-5) a wound irrigation system (101) comprising a delivery conduit (fluid delivery tubes 158) with a proximal end (see end coupled to distribution hub 160) and a closed distal end (¶ 0074, ln. 7-11) separated by a medial portion to define an irrigation fluid flow pathway thereby (see fig. 5), the medial portion defining a plurality of apertures (delivery tube perforations 172) extending along a length (¶ 0074, ln. 11-14) and through a wall thereof such that at least a majority of an irrigation fluid that is introduced within the delivery conduit at its proximal end is placed in fluid communication with a wound bed through the medial portion (¶ 0093, ln. 1-9); and at least one valve placed in fluid communication with the delivery conduit (¶ 0081, ln. 10-18).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Howard, as applied to claim 8 above, in view of Mercer.
	Regarding claim 9, Howard fails to disclose wherein the delivery conduit is concentrically arranged around the drainage conduit.  
	Mercer teaches (fig. 1, 9) a wound irrigation system (therapy system 100) in the same field of endeavor wherein the delivery conduit (outer lumen 698) is concentrically arranged around the drainage conduit (central bore 696) (see fig. 9, ¶ 0102, ln. 4-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard such that the delivery conduit is concentrically arranged around the drainage conduit, as taught by Mercer, as such arrangement is suitable for delivery and drainage (Mercer ¶ 0102, ln. 1-4). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Howard, as applied to claim 1 above, in view of Stoecker (Pub. No.: US 2018/0064841 A1).
	Regarding claim 11, Howard discloses (fig. 1a) a dressing (51) that is configured to have at least a portion of the delivery conduit attached thereto (see fig. 1a, ¶ 0034, ln. 4-12).
	Howard fails to disclose that the dressing is a wet-to-dry dressing. 
11. 
	Stoecker teaches a dressing that is wetted (¶ 0065, ln. 8-9) and thus a wound irrigation system in the same field of endeavor comprising a wet-to-dry dressing (¶ 0065, ln. 8-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dressing of Howard for the wet-to-dry dressing of Stoecker, in order to allow debridement to be carried out (Stoecker ¶ 0065, ln. 8-9). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Howard, as applied to claim 13 above, in view of Locke et al. (Pub. No.: US 2021/0060217 A1). 
	Regarding claim 14, Howard fails to disclose a moisture monitoring device configured to acquire at least one form of sensory data from the wound bed; and a controller that is signally-coupled to the moisture monitoring device and cooperative with the negative pressure wound therapy device such that upon receipt by the controller of a signal that exceeds a wound irrigation threshold, the wound irrigation treatment system may selectively adjust at least one of (a) an amount of irrigation fluid that is 
	Locke teaches (fig. 1-2) a wound irrigation treatment system (therapy system 100) in the same field of endeavor comprising:
	A moisture monitoring device (sensor 142) configured to acquire at least one form of sensory data from the wound bed (¶ 0052, ln. 1-14); and
	A controller (110) that is signally-coupled to the moisture monitoring device (¶ 0054, ln. 1-7, ¶ 0057, ln. 1-9) and cooperative with the negative pressure wound therapy device such that upon receipt by the controller of a signal that exceeds a wound irrigation threshold, the wound irrigation system may selectively adjust at least one of (a) an amount of irrigation fluid that is being delivered to the wound bed through the delivery conduit (the controller may indicate need for fluid instillation ¶ 0058, ln. 4-11, controller may initiate, adjust or stop fluid instillation ¶ 0059, ln. 1-8, 14-18, 24-7) and (b) an amount of excess fluid present within the wound bed). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound irrigation system of Howard such that it includes a moisture monitoring device configured to acquire at least one form of sensory data from the wound bed; and a controller that is signally-coupled to the moisture monitoring device and cooperative with the negative pressure wound therapy device such that upon receipt by the controller of a signal that exceeds a wound irrigation threshold, the wound irrigation treatment system may selectively adjust at least one of (a) an amount of irrigation fluid that is being delivered to the wound bed through the delivery conduit and (b) an amount of excess fluid present within the wound bed, as . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Howard, as applied to claim 15 above, in view of Yen (Pub. No.: US 2018/0256405 A1).
	Regarding claim 16, Howard fails to disclose wherein the irrigation fluid is delivered by drip irrigation.  
	Yen teaches (fig. 1) a method of using a wound irrigation system (abstract) and thus in the same field of endeavor, wherein irrigation fluid is delivered by drip irrigation (¶ 0004, ln. 1-4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Howard such that the irrigation fluid is delivered by drip irrigation, as taught by Yen, as drip irrigation is suitable for delivering irrigants (Yen ¶ 0004, ln. 1-4). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Howard, as applied to claim 15 above, in view of Stoecker.
	Regarding claim 19, Howard discloses (fig. 1a) configuring the tubing to be placeable in fluid communication with a dressing (51) (see fig. 1a, ¶ 0034, ln. 4-12).
	Howard fails to disclose that the dressing is a wet-to-dry dressing. 
	Stoecker teaches method of using a wound irrigation system and thus a wound 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dressing of Howard for the wet-to-dry dressing of Stoecker, in order to allow debridement to be carried out (Stoecker ¶ 0065, ln. 8-9). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Howard, as applied to claim 15 above, in view of Locke.
	Regarding claim 20, Howard fails to disclose configuring a moisture monitoring device such that upon placement thereof in relation to the wound bed that at least one form of sensory data is acquired therefrom, a signally-coupled wound irrigation treatment system may selectively adjust an amount of irrigation fluid being delivered to the wound bed through the delivery conduit.
	Locke teaches (fig. 1-2) a method of using a wound irrigation treatment system (therapy system 100) in the same field of endeavor comprising:
	Configuring a moisture monitoring device (sensor 142) such that upon placement thereof in relation to the wound bed that at least one form of sensory data is acquired therefrom (¶ 0052, ln. 1-14), a signally-coupled wound irrigation treatment system (controller 110) may selectively adjust an amount of irrigation fluid being delivered to the wound bed through the delivery conduit (the controller may indicate need for fluid instillation ¶ 0058, ln. 4-11, controller may initiate, adjust or stop fluid instillation ¶ 0059, ln. 1-8, 14-18, 24-7) and (b) an amount of excess fluid present within the wound bed). 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blott et al. (Pub. No.: US 2009/0204084 A1), Freedman et al. (Pub. No.: US 2014/0066868 A1), Mercer et al. (Pub. No.: US 2017/0209641 A1) and Pratt et al. (Pub. No.: US 2021/0205527 A1) disclose a wound irrigation system comprising a deliver conduit and a drainage conduit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781